 


109 HR 1593 IH: National Invasive Species Council Act
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1593 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Ehlers introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To establish the National Invasive Species Council, and for other purposes. 
 

1.Short titleThis Act may be cited as the National Invasive Species Council Act. 
2.Statement of policy regarding Federal duties
(a)In generalNo Federal agency may authorize, fund, or carry out any action that would likely cause or promote the introduction or spread of an invasive species in the United States or any other location, unless the head of the Federal agency, at his or her sole discretion and pursuant to guidelines developed under subsection (b), determines that—
(1)the benefits of the action under consideration clearly outweigh the potential harm to the environment, economy, or human health caused by the introduction or spread of the invasive species; and
(2)all feasible and prudent measures to minimize risk of harm to the environment, economy, or human health will be taken in carrying out the actions.
(b)GuidelinesThe Council for Environmental Quality, in conjunction with the Invasive Species Council, shall develop guidelines for Federal agencies to analyze actions pursuant to this section.
3.National Invasive Species Council
(a)EstablishmentThere is established as an independent entity within the executive branch the National Invasive Species Council. The Council shall provide leadership and coordination among Federal agencies, and between the Federal Government and State and local governments, with respect to effort to minimize the economic, ecological, and human health impacts that invasive species cause and reduce the threat of further invasions.
(b)Membership
(1)In generalThe Council shall consist of the following members:
(A)The Secretary of the Interior.
(B)The Secretary of Agriculture.
(C)The Secretary of Commerce.
(D)The Secretary of State.
(E)The Secretary of the Treasury.
(F)The Secretary of Defense.
(G)The Secretary of Transportation.
(H)The Secretary of Health and Human Services.
(I)The Administrator of the Environmental Protection Agency.
(J)The Administrator of the United States Agency for International Development.
(K)Such additional members as may be appointed under paragraph (2).
(2)Additional membersWith the concurrence of a majority of the members of the Council, the Chair of the Council may appoint additional members to the Council from among individuals who are officers or employees of the Federal Government with significant responsibilities concerning invasive species.
(c)ChairThe Secretary of the Interior shall serve as chair of the Council for the three-year period beginning on the date of the enactment of this Act. Thereafter, the chair shall rotate every three years among the following members, in the order stated:
(1)The Secretary of Agriculture.
(2)The Secretary of Commerce.
(3)The Secretary of the Interior.
(d)MeetingsThe Council shall meet at least semiannually, at the call of chair.
(e)Executive Director
(1)AppointmentThe President shall appoint the Executive Director of the Council, by and with the advice and consent of the Senate.
(2)ConsultationBefore appointing an individual under paragraph (1), the President shall consult with the Secretary of the Interior, the Secretary of Agriculture, and the Secretary of Commerce.
(3)QualificationsAn individual appointed under this subsection must have legal or scientific experience and training in the area of natural resources, ecology, or agriculture, and experience in dealing with public policy matters regarding aquatic and terrestrial invasive species.
(4)TermThe Executive Director of the Council shall serve a term of six years, unless removed earlier by the President.
(5)CompensationThe Executive Director shall be paid at the maximum rate of basic pay for GS–15 of the General Schedule.
4.Duties
(a)In generalThe Council shall ensure that Federal agency efforts concerning invasive species are coordinated, effective, complementary, and cost-efficient.
(b)Specific functionsTo carry out subsection (a) the Council shall perform the following functions:
(1)Coordinate with existing organizations addressing invasive species, such as the Aquatic Nuisance Species Task Force, the Federal Interagency Committee for the Management of Noxious and Exotic Weeds, regional panels established under the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701 et seq.), and the White House Office of Science and Technology Policy, to implement the National Management Plan.
(2)Develop recommendations for international cooperation between Federal and State Governments and other nations on tools, policies, and methods to prevent the introduction and export of invasive species into and from, respectively, the United States.
(3)Develop guidelines for Federal agency efforts to ensure that Federal programs concerning invasive species, including outreach programs, are coordinated with State, local, and tribal governments.
(4)Develop, in consultation with the Council on Environmental Quality, guidance to Federal agencies pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) on prevention, control, and eradication of invasive species.
(5)Establish and maintain a publicly accessible, coordinated, up-to-date information sharing system that—
(A)allows the access to and exchange of information among Federal agencies and the public; and
(B)utilizes, to the greatest extent practicable, the Internet.
(6)Ensure that Federal agencies implement the plans, programs, and policies adopted by the Council in the National Management Plan through appropriate actions, including working in cooperation with Federal agencies on development of budgets pursuant to the President’s annual budget submission to the Congress.
(7)Evaluate Federal programs that are likely to cause or promote the introduction or spread of invasive species in the United States, and recommend actions Federal agencies can take to minimize the risk of introductions or further spread of invasive species.
(8)Develop and submit to the appropriate Committees of the House of Representatives and Senate and the Director of the Office of Management and Budget an annual list of priorities, ranked in high, medium, and low categories, of Federal efforts and programs in the following areas:
(A)Prevention.
(B)Eradication.
(C)Control.
(D)Monitoring.
(E)Research.
(F)Outreach.
5.National Invasive Species Management Plan
(a)Development
(1)In generalThe Council shall develop a National Invasive Species Management Plan that details and recommends performance-oriented goals and specific measures of success for carrying out each of the Federal agency activities related to invasive species.
(2)Development processThe National Management Plan shall be developed through a public process and in consultation with Federal agencies, appropriate State and local entities, and other appropriate stakeholders.
(3)ContentsThe National Management Plan shall include recommendations of effective, cost-efficient, environmentally sound, and science-based approaches for the following:
(A)Prevention of the introduction of invasive species, including approaches for identifying pathways by which invasive species are introduced and for minimizing the risk of introductions via those pathways. Recommended approaches under this subparagraph shall provide for—
(i)a process to evaluate risks associated with the introduction and spread of invasive species; and
(ii)a coordinated and systematic risk-based process to identify, monitor, and interdict pathways that may be involved in the introduction of invasive species.
(B)Cooperating with other nations to increase their capacity to control their invasive species and to prevent the spread of invasive species across international borders.
(C)Rapidly detecting and responding to incipient invasions of invasive species.
(D)Managing new and established populations of invasive species by eradicating them or controlling their spread.
(E)Accurately and reliably monitoring new and established populations of invasive species.
(F)Restoring native species and habitat conditions in ecosystems that have been invaded by invasive species.
(G)Evaluating and documenting the impacts of invasive species on the economy, the environment, and human health.
(H)Conducting research on the matters referred to in subparagraphs (A) through (F).
(I)Developing technologies to prevent the introduction and provide for the management of invasive species.
(J)Promoting public education on invasive species and the means to address them.
(4)Identification of needed personnel, etcThe National Management Plan shall identify the personnel, other resources, and additional levels of coordination needed to achieve the goals included in the plan.
(b)Existing planThe Management Plan of the National Invasive Species Council adopted in 2001 shall be treated as the National Management Plan required under subsection (a) until the date of the issuance of the National Management plan in accordance with subsection (c).
(c)Issuance and update of National Management PlanThe Council shall—
(1)issue the National Management Plan required under subsection (a) by not later than December 31, 2005;
(2)update the National Management Plan by not later than December 31 biennially; and
(3)concurrently with the process of updating the National Management Plan, evaluate and report to the Congress on success in achieving the goals set forth in the National Management Plan.
(d)Agency reportsWithin 18 months after the date of the issuance of any edition of the National Management Plan that recommends action by a Federal agency, the head of such agency shall report to the Congress any of such actions that the agency has not taken, with an explanation of why the action is not feasible.
6.Invasive Species Advisory Committee
(a)In generalThe Council shall have an advisory committee to provide information and advice for consideration by the Council, which shall be known as the Invasive Species Advisory Committee. Except as otherwise provided in this section, the advisory committee shall be organized, perform the functions, and have the authorities specified in the charter for such advisory committee signed by the Secretary of the Interior on October 30, 2001.
(b)AppointmentMembers of the advisory committee shall be appointed by the chair of the Council, after consultation with the other members of the Council, from among individuals representing stakeholders with respect to Federal programs for minimizing the economic, ecological, and human health impacts that invasive species cause.
(c)FunctionsIn addition to the functions specified in the charter referred to in subsection (a), the advisory committee shall recommend to the Council plans and actions at local, tribal, State, regional, and ecosystem-based levels to achieve the goals of the National Management Plan required under section 5.
(d)Continuing operation of existing committeeAny advisory committee appointed before the date of the enactment of this Act pursuant to the charter referred to in subsection (a) may continue in effect under this section.
7.Budget crosscutThe Director of the Office of Management and Budget shall prepare and submit to the Congress and the Council, by not later than March 31 of 2006 and of each year thereafter, a budget analysis and summary of all Federal programs relating to invasive species
8.DefinitionsIn this Act:
(1)CouncilThe term Council means the National Invasive Species Council established by section 3(a).
(2)Invasive speciesThe term invasive species means a species—
(A)that is nonnative to the ecosystem under consideration; and
(B)the introduction of which causes or may cause harm to the economy, the environment, or human health.
(3)National Management PlanThe term National Management Plan means the National Invasive Species Management Plan developed by the Council under section 5(a).
(4)SpeciesThe term species means a category of taxonomic classification ranking below a genus or subgenus and consisting of related organisms capable of interbreeding.
9.Existing Executive OrderExecutive Order 13112, dated February 3, 1999, shall have no force or effect.
10.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $2,000,000 for each of fiscal years 2006 through 2008. 
 
